DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/910,973 filed on February 12, 2021.  Claims 1 to 20 are currently pending with the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 6 to 8, 11, 13, 16, and 18 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Publication No. 2012/0278395), in view of Chin et al. (U.S. Publication No. 2014/0012918) hereinafter Chin, and further in view of Mallet et al. (U.S. Publication No. 2014/0025765) hereinafter Mallet.
	As to claim 1:

	A method comprising, by one or more computing systems: 
accessing, by the one or more computing systems, an image associated with an online social network, wherein the image is associated with a first user and portrays at least a first person [Paragraph 0021 teaches accessing (receiving) an image associated with the user of the social networking system, including a still photographic picture; Paragraph 0025 teaches matching one or more faces in the image to one or more users in the set of social contacts, in other words, the image portrays at least a first person];  
generating, by the one or more computing systems, one or more tag suggestions for the first person portrayed in the image, each tag suggestion corresponding to a second user from a set of set of second users associated with the online social network [Paragraph 0003 teaches tagging one or more social contacts of a first user to a photo of the first user; Paragraph 0022 teaches tagging process may access a data store to retrieve a set of social contacts associated with the user; Paragraph 0029 teaches presenting user names of the top ranked social contacts with the image to the user, and after a user’s selection of a contact, the photo tagging application may associate or tag the selected user to the image, in other words, generating one or more tag suggestions corresponding to second users], wherein the one or more tag suggestions are generated based at least in part on a proximity coefficient, a measure of geographical proximity of the first user with respect to the second user [Paragraph 0003 teaches tagging the social contacts to the photo of the user based on spatial and temporal proximity of the contacts to the first user; Paragraph 0024 teaches ranking the set of social contacts based on spatio-temporal proximity to the current location of the first user, by ranking the contacts who have location data that are within a specific distance from the first user, therefore, a geographical proximity of the first user and each second user, and assigning a proximity ranking score to each of the set of social , wherein the proximity coefficient is based on a location history of the first user and a location history of the second user [Paragraph 0019 teaches location database may store a user’s check-in activities, and a user’s geographic location provided by the user’s GPS equipped mobile device; Paragraph 0021 teaches accessing location database to retrieve the first user’s recent location information and associated time stamp, in other words, location history of the first user; Paragraph 0023 teaches accessing spatio-temporal information for one or more social contacts, by accessing the location database and retrieving recent location data, check-in activity, or event data for the one or more users of the set of social contacts, in other words, location history of each second user; Paragraph 0024 teaches ranking set of social contacts based on spatio-temporal proximity, and assigning the proximity ranking score to each of the users, based on the retrieved location data for the user and second users], wherein: 
the location history of the first user comprises a first set of location updates for the first period of time, each location update in the first set indicating a geographic location of the first user at a particular time within the first period of time [Paragraph 0021 teaches accessing location database to retrieve the most recent recorded GPS coordinates and associated time stamp, check-in activity, or location and associated time stamp of the first user, in other words, location updates for the first user, which indicate the geographic location of the first user at a particular time; Paragraph 0024 teaches assigning a proximity ranking score to a social contact based on the contact’s location data, and the location’s data time stamp, by comparing the location with the first user’s location to determine that the user’s location was within a specific distance from the first user’s location, and within +/- 30 minutes of the location’s time stamp, therefore a geographic location of the first user at a particular time within the first period of time, where the first period is the period between +/- 30 minutes from the first user’s location data timestamp]; and 
the location history of the second user comprises a second set of location updates for the first period of time, each location update in the second set indicating a geographic location of the second user at a particular time within the first period of time [Paragraph 0023 teaches accessing location database for current or more recent location data for the one or more social contacts; Paragraph 0024 teaches ranking the users of the set of social contacts who have location data within a quarter of mile and +/- 30 minutes from the first user’s location data, therefore, the location updates indicate a geographic location of the second user at a particular time within the first period of time, where the first period is the period between +/- 30 minutes from the first user’s location data timestamp].
	Garcia does not appear to expressly disclose the proximity coefficient being calculated based on (1) a measure of geographical proximity of the first user with respect to each second user at one or more encounters during a first period of time and (2) a total amount of overlapping time spent by the first user and the second user in geographical proximity to each other at each encounter during the first period of time, wherein a value of the proximity coefficient between the first user and each second user is automatically adjusted through a decay function that adjusts the value based on time elapsed since the one or more encounters between the first user and the second user.
	Chin discloses:
the proximity coefficient being calculated based on (1) a measure of geographical proximity of the first user with respect to each second user at one or more encounters during a first period of time and (2) a total amount of overlapping time spent by the first user and the second user in geographical proximity to each other at each encounter during the first period of time [Paragraph 0067 teaches calculating the distance between the position of users A and B, at every T seconds;  Paragraph 0040 teaches detecting potential candidates in various ways including a particular proximity to one another, and overlap in time spent in a location, a series time overlap, therefore, the encounter duration of time is duration time overlap; Paragraph 0068 teaches calculating the distance between the position of two users at different times, T1 and T2, to determine proximity activities between a period of time (between T1 and T2), where the distance is calculated between the location of user A and user B at a concurrent time, distance at T1, and distance at T2, over a period of time, between T1 and T2, and proximity activities are defined based on the duration of two user’s proximity from one timeslot to another, in other words, the total time that the first user and second user were at their respective locations, which are at geographical proximity to each other; Paragraph 0068 further teaches user preferences defining thresholds for encounter, passby, and meeting, as DU_encounter, DU_passby, and DU_meeting, where the duration DU of the users in proximity from each other, is the duration of the time overlap spent in proximity, and must meet the specified thresholds to be considered under each encounter type; Paragraphs 0069-0071 teach the proximity activity (which represents the proximity measure) is determined based on the duration of the proximity between two users, and can include pass-by, encounter, and meeting, in other words, the duration or total time that the first and second user were in geographical proximity during the first period of time].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to calculate the proximity coefficient based on (1) a measure of geographical proximity of the first user with respect to each second user at one or more encounters during a first period of time and (2) a total amount of overlapping time spent by the first user and 
Neither Garcia nor Chin appear to expressly disclose wherein a value of the proximity coefficient between the first user and each second user is automatically adjusted through a decay function that adjusts the value based on time elapsed since the one or more encounters between the first user and the second user.
Mallet discloses:
a value of the proximity coefficient between the first user and each second user is automatically adjusted through a decay function that adjusts the value based on time elapsed since the one or more encounters between the first user and the second user [Paragraph 0027 teaches the connection strength or affinity between two or more client devices may not remain constant over time, where two users present at a location event at the same time, may not be present at any other location at the same time for any significant length of time, and as a result the connection between the users may wax and way over time, therefore, adjusting the connection value between the users based on time elapsed since the encounter, by reducing the .
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to automatically adjust a value of the proximity coefficient between the first user and each second user through a decay function that adjusts the value based on time elapsed since the one or more encounters between the first user and the second user, as taught by Mallet [Paragraphs 0027, 0057] because the inventions are directed to information analysis with location history of users over time periods; incorporating a decay function to adjust connections and proximity or location factors between users, enables the creation and management of associations between users to be performed without explicit user guidance, and the detection of relevant and no longer relevant associations, that change over time due to continuing interactions, or lack thereof  (See Mallet Paras [0025]-[0027]).

As to claim 2:
Garcia discloses:
determining, for each of the set of second users, a facial-recognition score with respect to the first person portrayed in the image [Paragraph 0025 teaches identifying one or more faces in the image by using face detection software; Paragraph 0026 teaches matching the face in the picture to one or more users of the set of social contacts, by applying a facial recognition or matching algorithm that returns a matching score, therefore, calculating a facial-recognition score], wherein the facial-recognition score is based at least in part on a facial-representation associated with each second user, wherein the facial-representation associated with each second user is compared with the image [Paragraph 0026 teaches calculating a matching score for a match determined between a face in the picture and a person, by comparing e.g., a profile picture of the person stored in the social networking system and the one or more faces in the photo, where the profile picture is the facial-representation associated with the user].

As to claim 3:
	Garcia discloses:
	determining an affinity coefficient for each second user, wherein the facial-recognition score is further based on the affinity coefficient determined for the first user with respect to each second user [Paragraph 0022 teaches determining a social proximity or degree of separation between a set of users and the first user, to retrieve a set of users that meet a specific degree of separation from the first user; hence, affinity coefficient;  Paragraph 0026 teaches determine a matching score based on a facial recognition algorithm, for the selected set of social contacts, therefore, where the set of contacts is selected based on the contacts that meet a specific affinity coefficient; Paragraph 0027 teaches determining a ranking score based on facial recognition scores, user-to-user affinity and degree of separation].

As to claim 4:
Garcia discloses:
generating the one or more tag suggestions for the first person portrayed in the image is further based on the determined facial-recognition scores [Paragraph 0026 teaches after determining a match between the first face and a particular user of the set of social contacts, the user tagging process can rank the particular user higher based on the matching score (facial-recognition score)].

	Garcia discloses:
the proximity coefficient is a weighted combination of multiple subpart proximity coefficients [Paragraph 0026 teaches adjusting the proximity ranking scores for the particular users by multiplying the proximity ranking score by the correlation coefficient, therefore, generating a weighted score; Paragraph 0027 teaches normalization factors and factor weightings may be applied to adjust the relative influence of the various factors that can be taken into consideration when calculating the score, including spatio-temporal proximity, facial recognition scores, user-to-user affinity, and degree of separation, in other words, a weighted combination of multiple factors], each subpart proximity coefficient being calculated based on a distance between the geographic location of the first user and the geographic location of the second user [Paragraph 0024 teaches ranking the set of social contacts based on spatio-temporal proximity to the current location of the first user, by ranking the contacts who have location data that are within a specific distance from the first user within the period of time, therefore, a geographical proximity of the first user and each second user, and assigning a proximity ranking score to each of the set of social contacts based on spatio-temporal proximity to the first user’s location, in other words, a proximity coefficient or measure].
Garcia does not appear to expressly disclose multiple subpart proximity coefficients over the first period of time, each subpart proximity coefficient being calculated based on the distance between the geographic location of the first user and the geographic location of the second user and the total time that the first user and the second user were at their respective geographical locations.
Chin discloses:
multiple subpart proximity coefficients over the first period of time, each subpart proximity coefficient being calculated based on a distance between the geographic location of the first user and the geographic location of the second user and a total time that the first user and the second user were at their respective geographical locations [Paragraph 0067 teaches calculating the distance between the position of users A and B, at every T seconds;  Paragraph 0068 teaches calculating the distance between the position of two users at different times, T1 and T2, to determine proximity activities between a period of time (between T1 and T2), where the distance is calculated between the location of user A and user B at a concurrent time, distance at T1, and distance at T2, over a period of time, between T1 and T2, and proximity activities are defined based on the duration of two user’s proximity from one timeslot to another, in other words, the total time that the first user and second user were at their respective locations; Paragraphs 0069-0071 teach the proximity activity (which represents the proximity measure) is determined based on the duration of the proximity between two users, and can include pass-by, encounter, and meeting, in other words, multiple measures of proximity; Paragraph 0075 teaches processing the location information, and identifying the one or more encounters, the one or more encounter patterns, the one or more meetings, and/or physical events or combination thereof, therefore, multiple subpart proximity coefficients or measures over a period of time between two users].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to incorporate a multiple subpart proximity coefficients over a period of time, each subpart proximity coefficient being calculated based on the distance between the geographic location of the first user and the geographic location of the second user and a total time that the first user and the second user were at their respective geographical locations, as taught by Chin [Paragraphs 0067, 0068-0071, 0075] because the inventions are directed to information analysis with location history of users over time periods, and Garcia’s proximity coefficient’s calculation could have been modified to use different measures of proximity based on duration, as taught by 

As to claim 7:
	Garcia discloses:
	one particular second user having the greatest proximity coefficient is suggested for tagging [Paragraph 0024 teaches ranking users of the set of social contacts based on a proximity ranking score; Paragraph 0028 teaches transmitting the user identifier corresponding to the one (or more) top ranked social contacts to the photo tagging application, in other words, since the ranking is based on the proximity ranking score, it will include the user or contact having the higher proximity score; Paragraph 0029 teaches presenting the top ranked social contacts to the first user as a suggestion for tagging, therefore, including the top ranked contact, having the highest proximity ranking score].

	As to claim 8:
	Garcia discloses:
	sending, by the one or more computing systems, to a client system of a third user, instructions for presenting the one or more tag suggestions, each tag suggestion being selectable by the third user to tag the image with the second user corresponding to the tag suggestion [Paragraph 0028 teaches transmitting identifiers corresponding to the one or more top ranked social contacts of the set of social contacts to the photo tagging application; Paragraph 0029 teaches photo tagging application presenting to the first user information of the top ranked social .
	
As to claim 11:
	Garcia discloses:
	the first user and the third user are the same user [Paragraph 0029 teaches presenting the top ranked social contacts to the first user, therefore, the first user and the third user are the same user].

	As to claim 13:
	Garcia discloses:
	the image is associated with a particular geographic location [Paragraph 0020 teaches the photo may contain metadata relating to the file size, resolution, time stamp, and location, e.g. GPS, coordinates].
	
As to claim 16:
	Garcia discloses:
	the particular geographic location associated with the image comprises a location metadata associated with the image on the online social network [Paragraph 0020 teaches the photo may contain metadata relating to the file size, resolution, time stamp, and location, e.g. GPS, coordinates].

As to claim 18:
	Garcia discloses:
determining a social affinity for each second user with respect to the first user, wherein generating the one or more tag suggestions is further based on the social affinity determined for each second user with respect to the first user [Paragraph 0022 teaches retrieving a set of users who are within a pre-determined social proximity to the first user, where the users that are within a configurable degree of separation from the first user can be retrieved, in other words, social proximity or affinity is being determined;  Paragraph 0027 teaches ranking score can be based on one or more of facial recognition scores, degree of separation from the user (social proximity), etc., in other words, since the tag suggestions are based on the ranking score, and the ranking score is based on the degree of separation, or social proximity, the tag suggestions will be based on the degree of separation or social proximity; Paragraph 0028 teaches transmitting one or more top ranked social contacts for tagging].

As to claim 19:
	Garcia discloses:
	One or more computer-readable non-transitory storage media embodying software that is operable when executed to:
access an image associated with an online social network, wherein the image is associated with a first user and portrays at least a first person [Paragraph 0021 teaches accessing (receiving) an image associated with the user of the social networking system, including a still photographic picture; Paragraph 0025 teaches matching one or more faces in the image to one or more users in the set of social contacts, in other words, the image portrays at least a first person];  
generate one or more tag suggestions for the first person portrayed in the image, each tag suggestion corresponding to a second user from a set of set of second users associated with the online social network [Paragraph 0003 teaches tagging one or more social , wherein the one or more tag suggestions are generated based at least in part on a proximity coefficient, a measure of geographical proximity of the first user with respect to each second user [Paragraph 0003 teaches tagging the social contacts to the photo of the user based on spatial and temporal proximity of the contacts to the first user; Paragraph 0024 teaches ranking the set of social contacts based on spatio-temporal proximity to the current location of the first user, by ranking the contacts who have location data that are within a specific distance from the first user, therefore, a geographical proximity of the first user and each second user, and assigning a proximity ranking score to each of the set of social contacts based spatio-temporal proximity to the first user’s location, in other words, a proximity coefficient or measure], wherein the proximity coefficient is based on a location history of the first user and a location history of each second user [Paragraph 0019 teaches location database may store a user’s check-in activities, and a user’s geographic location provided by the user’s GPS equipped mobile device; Paragraph 0021 teaches accessing location database to retrieve the first user’s recent location information and associated time stamp, in other words, location history of the first user; Paragraph 0023 teaches accessing spatio-temporal information for one or more social contacts, by accessing the location database and retrieving recent location data, check-in activity, or event data for the one or more users of the set of social contacts, in other words, location history of each second user; Paragraph 0024 teaches ranking set of social contacts based on spatio-temporal proximity, and assigning the proximity ranking score to each of the users, based on the retrieved location data for the user and second users], wherein: 
the location history of the first user comprises a first set of location updates for the first period of time, each location update in the first set indicating a geographic location of the first user at a particular time within the first period of time [Paragraph 0021 teaches accessing location database to retrieve the most recent recorded GPS coordinates and associated time stamp, check-in activity, or location and associated time stamp of the first user, in other words, location updates for the first user, which indicate the geographic location of the first user at a particular time; Paragraph 0024 teaches assigning a proximity ranking score to a social contact based on the contact’s location data, and the location’s data time stamp, by comparing the location with the first user’s location to determine that the user’s location was within a specific distance from the first user’s location, and within +/- 30 minutes of the location’s time stamp, therefore a geographic location of the first user at a particular time within the first period of time, where the first period is the period between +/- 30 minutes from the first user’s location data timestamp]; and 
the location history of the second user comprises a second set of location updates for the first period of time, each location update in the second set indicating a geographic location of the second user at a particular time within the first period of time [Paragraph 0023 teaches accessing location database for current or more recent location data for the one or more social contacts; Paragraph 0024 teaches ranking the users of the set of social contacts who have location data within a quarter of mile and +/- 30 minutes from the first user’s location data, therefore, the location updates indicate a geographic location of the second user at a particular time within the first period of time, where the first period is the period between +/- 30 minutes from the first user’s location data timestamp].
Garcia does not appear to expressly disclose the proximity coefficient being calculated based on (1) a measure of geographical proximity of the first user with respect to each second user at one or more encounters during a first period of time and (2) a total amount of overlapping time spent by 
	Chin discloses:
the proximity coefficient being calculated based on (1) a measure of geographical proximity of the first user with respect to each second user at one or more encounters during a first period of time and (2) a total amount of overlapping time spent by the first user and the second user in geographical proximity to each other at each encounter during the first period of time [Paragraph 0067 teaches calculating the distance between the position of users A and B, at every T seconds;  Paragraph 0040 teaches detecting potential candidates in various ways including a particular proximity to one another, and overlap in time spent in a location, a series of repeat encounter patterns, or the like, therefore, including overlap in time spent in proximity to each other;  Paragraph 0050 teaches proximity matching determining whether a user is in proximity to other user, where predetermined measures to determine the matching may be stored, including a predetermined range of location, and predetermined time period during which an encounter may last such as a time overlap, therefore, the encounter duration of time is duration time overlap; Paragraph 0068 teaches calculating the distance between the position of two users at different times, T1 and T2, to determine proximity activities between a period of time (between T1 and T2), where the distance is calculated between the location of user A and user B at a concurrent time, distance at T1, and distance at T2, over a period of time, between T1 and T2, and proximity activities are defined based on the duration of two user’s proximity from one timeslot to another, in other words, the total time that the first user and second user were at their respective locations, which are at geographical proximity to each other; Paragraph 0068 further teaches user preferences defining .
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to calculate the proximity coefficient based on (1) a measure of geographical proximity of the first user with respect to each second user at one or more encounters during a first period of time and (2) a total amount of overlapping time spent by the first user and the second user in geographical proximity to each other at each encounter during the first period of time, as taught by Chin [Paragraphs 0040, 0050, 0067, 0068-0071] because the inventions are directed to information analysis with location history of users over time periods, and Garcia’s proximity coefficient’s calculation could have been modified to use different measures of proximity based on duration at a concurrent time as taught by Chin, which would allow to visualize a more accurate picture of the proximity activity between the users based on multiple concurrent times within a period, and they are analogous art; determining proximity coefficient using different measures of proximity based on duration of time overlap, enables further and more detailed calculations of proximity activities, patterns, and frequencies, including the identification of pass by cases which should be discarded or removed from consideration (See Chin Paras [0069],[0071],[0076]).

Mallet discloses:
a value of the proximity coefficient between the first user and each second user is automatically adjusted through a decay function that adjusts the value based on time elapsed since the one or more encounters between the first user and the second user [Paragraph 0027 teaches the connection strength or affinity between two or more client devices may not remain constant over time, where two users present at a location event at the same time, may not be present at any other location at the same time for any significant length of time, and as a result the connection between the users may wax and way over time, therefore, adjusting the connection value between the users based on time elapsed since the encounter, by reducing the value, hence, a decay function; Paragraph 0057 teaches various time-varying functions may be applied to the factors, for example, exponential decay, where factors relating to the location of the client device at various times may be conditioned with an exponential decay function].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to automatically adjust a value of the proximity coefficient between the first user and each second user through a decay function that adjusts the value based on time elapsed since the one or more encounters between the first user and the second user, as taught by Mallet [Paragraphs 0027, 0057] because the inventions are directed to information analysis with location history of users over time periods; incorporating a decay function to adjust connections and proximity or location factors between users, enables the creation and management of associations 

As to claim 20:
	Garcia discloses:
	A system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to:
access an image associated with an online social network, wherein the image is associated with a first user and portrays at least a first person [Paragraph 0021 teaches accessing (receiving) an image associated with the user of the social networking system, including a still photographic picture; Paragraph 0025 teaches matching one or more faces in the image to one or more users in the set of social contacts, in other words, the image portrays at least a first person];  
generate one or more tag suggestions for the first person portrayed in the image, each tag suggestion corresponding to a second user from a set of set of second users associated with the online social network [Paragraph 0003 teaches tagging one or more social contacts of a first user to a photo of the first user; Paragraph 0022 teaches tagging process may access a data store to retrieve a set of social contacts associated with the user; Paragraph 0029 teaches presenting user names of the top ranked social contacts with the image to the user, and after a user’s selection of a contact, the photo tagging application may associate or tag the selected user to the image, in other words, generating one or more tag suggestions corresponding to second users], wherein the one or more tag suggestions are generated based at least in part on a proximity coefficient, a measure of geographical proximity of the first user with respect to each second user [Paragraph 0003 teaches tagging the social contacts to the photo of the user based on spatial and temporal proximity of the contacts to the first user; Paragraph 0024 teaches ranking the set of social contacts based on spatio-temporal proximity to the current location of the first user, by ranking the contacts who have location data that are within a specific distance from the first user, therefore, a geographical proximity of the first user and each second user, and assigning a proximity ranking score to each of the set of social contacts based spatio-temporal proximity to the first user’s location, in other words, a proximity coefficient or measure], wherein the proximity coefficient is based on a location history of the first user and a location history of each second user [Paragraph 0019 teaches location database may store a user’s check-in activities, and a user’s geographic location provided by the user’s GPS equipped mobile device; Paragraph 0021 teaches accessing location database to retrieve the first user’s recent location information and associated time stamp, in other words, location history of the first user; Paragraph 0023 teaches accessing spatio-temporal information for one or more social contacts, by accessing the location database and retrieving recent location data, check-in activity, or event data for the one or more users of the set of social contacts, in other words, location history of each second user; Paragraph 0024 teaches ranking set of social contacts based on spatio-temporal proximity, and assigning the proximity ranking score to each of the users, based on the retrieved location data for the user and second users], wherein: 
the location history of the first user comprises a first set of location updates for the first period of time, each location update in the first set indicating a geographic location of the first user at a particular time within the first period of time [Paragraph 0021 teaches accessing location database to retrieve the most recent recorded GPS coordinates and associated time stamp, check-in activity, or location and associated time stamp of the first user, in other words, location updates for the first user, which indicate the geographic location of the first user at a particular time; Paragraph 0024 teaches assigning a proximity ranking score to a social contact based ; and 
the location history of the second user comprises a second set of location updates for the first period of time, each location update in the second set indicating a geographic location of the second user at a particular time within the first period of time [Paragraph 0023 teaches accessing location database for current or more recent location data for the one or more social contacts; Paragraph 0024 teaches ranking the users of the set of social contacts who have location data within a quarter of mile and +/- 30 minutes from the first user’s location data, therefore, the location updates indicate a geographic location of the second user at a particular time within the first period of time, where the first period is the period between +/- 30 minutes from the first user’s location data timestamp].
Garcia does not appear to expressly disclose the proximity coefficient being calculated based on (1) a measure of geographical proximity of the first user with respect to each second user at one or more encounters during a first period of time and (2) a total amount of overlapping time spent by the first user and the second user in geographical proximity to each other at each encounter during the first period of time, wherein a value of the proximity coefficient between the first user and each second user is automatically adjusted through a decay function that adjusts the value based on time elapsed since the one or more encounters between the first user and the second user.
	Chin discloses:
the proximity coefficient being calculated based on (1) a measure of geographical proximity of the first user with respect to each second user at one or more encounters during a first period of time and (2) a total amount of overlapping time spent by the first user and the second user in geographical proximity to each other at each encounter during the first period of time [Paragraph 0067 teaches calculating the distance between the position of users A and B, at every T seconds;  Paragraph 0040 teaches detecting potential candidates in various ways including a particular proximity to one another, and overlap in time spent in a location, a series of repeat encounter patterns, or the like, therefore, including overlap in time spent in proximity to each other;  Paragraph 0050 teaches proximity matching determining whether a user is in proximity to other user, where predetermined measures to determine the matching may be stored, including a predetermined range of location, and predetermined time period during which an encounter may last such as a time overlap, therefore, the encounter duration of time is duration time overlap; Paragraph 0068 teaches calculating the distance between the position of two users at different times, T1 and T2, to determine proximity activities between a period of time (between T1 and T2), where the distance is calculated between the location of user A and user B at a concurrent time, distance at T1, and distance at T2, over a period of time, between T1 and T2, and proximity activities are defined based on the duration of two user’s proximity from one timeslot to another, in other words, the total time that the first user and second user were at their respective locations, which are at geographical proximity to each other; Paragraph 0068 further teaches user preferences defining thresholds for encounter, passby, and meeting, as DU_encounter, DU_passby, and DU_meeting, where the duration DU of the users in proximity from each other, is the duration of the time overlap spent in proximity, and must meet the specified thresholds to be considered under each encounter type; Paragraphs 0069-0071 teach the proximity activity (which represents the proximity measure) is determined based on the duration of the proximity between two users, and can include pass-by, encounter, and meeting, in other words, the duration or total time that the first and second user were in geographical proximity during the first period of time].

Neither Garcia nor Chin appear to expressly disclose wherein a value of the proximity coefficient between the first user and each second user is automatically adjusted through a decay function that adjusts the value based on time elapsed since the one or more encounters between the first user and the second user.
Mallet discloses:
a value of the proximity coefficient between the first user and each second user is automatically adjusted through a decay function that adjusts the value based on time elapsed since the one or more encounters between the first user and the second user .
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to automatically adjust a value of the proximity coefficient between the first user and each second user through a decay function that adjusts the value based on time elapsed since the one or more encounters between the first user and the second user, as taught by Mallet [Paragraphs 0027, 0057] because the inventions are directed to information analysis with location history of users over time periods; incorporating a decay function to adjust connections and proximity or location factors between users, enables the creation and management of associations between users to be performed without explicit user guidance, and the detection of relevant and no longer relevant associations, that change over time due to continuing interactions, or lack thereof  (See Mallet Paras [0025]-[0027]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Publication No. 2012/0278395), in view of Chin et al. (U.S. Publication No. 2014/0012918) hereinafter Chin, in view of Mallet et al. (U.S. Publication No. 2014/0025765) hereinafter Mallet, and further in view of Fushimi et al. (U.S. Publication No. 2010/0268578) hereinafter Fushimi.

Garcia discloses:
wherein the proximity coefficient scales based on, for each location update of the first set of location updates, a distance between a geographic location of the first user and a geographic location of the second user over the first period of time [Paragraph 0023 teaches periodically reporting users locations to the system; Paragraph 0024 teaches spatio-temporal proximity ranking, representing the proximity coefficient, of one or more users of the set of users to the first user, where the proximity ranking score increases or scales as a function of the distance of the location of the users in the set of users, to the location of the first user and the period of time, i.e., assigning a proximity ranking score of 1.0 to a social contact if the contact’s location data is within 500 feet and +/-15 minutes from the first user’s location data, and a proximity ranking score of 0.7 to a social contact if the social contact’s location data is between 500 feet and 1000 feet, and with +/-30 minutes from the first user’s location data, in other words, the proximity ranking score, which represents the proximity coefficient, changes, or scales as a function of the distance of the locations between a first user and a second user, within a period of time, and the period of time is represented by the cluster of minutes, for each location update].  
Garcia does not appear to expressly disclose an aggregate value based on the distance between a geographic location of the first user and a geographic location of the second user at a concurrent time over a period of time.
Chin discloses:
a value based on the distance between a geographic location of the first user and a geographic location of the second user at a concurrent time over a period of time [Paragraph 0067 teaches calculating the distance between the position of users A and B, at every T seconds, in other words, calculating the distance at multiple concurrent times over a period of time;  Paragraph 0068 1 and T2, to determine proximity activities between a period of time (between T1 and T2), where the distance is calculated between the location of user A and user B at a concurrent time, T1, T2, over a period of time, between T1 and T2]. 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to incorporate a value based on the distance between a geographic location of the first user and a geographic location of the second user at a concurrent time over a period of time as taught by Chin [Paragraphs 0067, 0068] because the inventions are directed to information analysis with location history of users over time periods, and Garcia’s proximity coefficient’s calculation could have been modified to use a concurrent time as taught by Chin, which would allow to calculate a value based on multiple concurrent times within a period, and they are analogous art; determining a proximity coefficient using location updates at a concurrent time, enables further and more detailed calculations of proximity activities, including the identification of mere pass by cases which should be discarded or removed from consideration, thereby enhancing the accuracy and relevancy of the coefficients (See Chin Paras [0069],[0071]).
Neither Garcia nor Chin appear to expressly disclose the coefficient scales based on an aggregate value of distance between the locations of a first and second user over a period of time.
Fushimi discloses:
the coefficient scales based on an aggregate value of distance between the locations of a first and second user over a period of time [Paragraph 0260 teaches staying coefficient, is determined with an aggregate value of distance and passing points; Paragraph 0193 teaches the percentage represents the aggregated value, i.e., total divided by 100; Paragraph 0257 teaches total of distances between two locations, which are summed to obtain a total value, therefore, calculating an . 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia as modified by Chin, to incorporate an aggregate value of distance between the locations of a first and second user over a period of time, as taught by Fushimi [Paragraphs 0181, 0191, 0193, 0257, 0260] because the inventions are directed to information analysis with location history of users over time periods, the inventions are analogous, and Garcia’s proximity measures calculation could have been modified to use a different type of data in the calculation, as, instead of using a single value of distance between two user’s locations in a period of time, use an aggregate value or multiple values of distances between the two users, as taught by Fushimi; determining proximity coefficient using an aggregate value of location updates, is more advantageous to use, since it will render a more relevant indication of a proximity coefficient, by performing the calculation taking into consideration multiple values of distances over the space of time, as opposed to a single value of distance over the space of time.

Claims 9, 10, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Publication No. 2012/0278395), in view of Chin et al. (U.S. Publication No. .
As to claim 9:
Garcia discloses all the limitations as set forth in the rejections of claim 8 above, but does not appear to expressly disclose the tag suggestions are presented to a user as a typeahead suggestion.
TSENG discloses:
the tag suggestions are presented to a user as a typeahead suggestion [Paragraph 0025 teaches candidate pool of users can be selected in a type-ahead field of a user interface directed to tagging users].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to present the tag suggestions to a user as a typeahead suggestion, as taught by TSENG [Paragraphs 0025] because the inventions are directed to enabling the identification of persons in pictures or other multimedia using facial recognition; by suggesting tags for the pictures with the identification of the users present in the pictures, as a typeahead suggestion, the user is more likely to tag the image, which makes easier the sharing of the items, future face recognition processes are improved, and details and additional information associated with the items are increased, improving future searches.

	As to claim 10:
The combination of Garcia and TSENG discloses:
the generation of the tag suggestions are updated in response to a character string entered by the third user [TSENG – Paragraph 0025 teaches text in the type ahead field (strings 

	As to claim 12:
Garcia discloses all the limitations as set forth in the rejections of claim 8 above, but does not appear to expressly disclose the first user and the third user are different users.
TSENG discloses:
the first user and the third user are different users [Paragraph 0025 teaches the auto-tagging results can be presented to other users that are viewing the image, where the other users can confirm that the auto-tagging results are accurate or inaccurate, in other words, the first user and the third user are different users].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to incorporate the first user and the third user are different users, as taught by TSENG [Paragraphs 0025] because the inventions are directed to enabling the identification of persons in pictures or other multimedia using facial recognition; by suggesting tags for the pictures and presenting the tags to other users that can confirm the tag suggestions, versatility and flexibility of the system is increased.

As to claim 15:
Garcia discloses:
the set of second users is ranked for generating the tag suggestions based on a match between the location history of a particular second user and the particular geographic location [Paragraph 0024 teaches assigning a proximity ranking score to each of the set of social contacts based spatio-temporal proximity to the first user’s geographic location].
Garcia does not appear to expressly disclose ranking the set of users based on a match between a location history and the location associated with the image.
TSENG discloses:
ranking the set of users based on a match between a location history and the location associated with the image [Paragraph 0023 teaches adjusting matching score associated with the potential match if the location data associated with the potential match is in close spatio-temporal proximity to the location data associated with the image file].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to rank the set of users based on a match between a location history and the location associated with the image, as taught by TSENG [Paragraphs 0023] because the inventions are directed to enabling the identification of persons in pictures or other multimedia using facial recognition, and the ranking algorithm as taught by Garcia could have been modified to perform the ranking based on matching of the location data of the set of second users to the location data associated with the image instead of comparing to the location data associated with the first user; by comparing the location data associated with the set of second users with the location data associated with the image, the relevancy, and accuracy of identification of potential matches is increased.

As to claim 17:
Garcia discloses all the limitations as set forth in the rejections of claim 13 above, but does not appear to expressly disclose the particular geographic location associated with the image 
TSENG discloses:
the particular geographic location associated with the image comprises a location history of a user sharing the image on the online social network, or a location history of a user tagged in the image on the online social network [Paragraph 0022 teaches if a user is already identified in an image file (user tagged in the image), the auto-tagging process can determine that the image file is associated with a specific location to which the user is associated with, for the same time stamp, in other words, the location associated with the image comprises a location history of a user tagged in the image].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to incorporate as the location associated with the image file, a location history of a user tagged in the image on the online social network, as taught by TSENG [Paragraphs 0022] because the inventions are directed to enabling the identification of persons in pictures or other multimedia using facial recognition; by having the ability of associating a location of a user tagged in the image, with the image location’s versatility of the system is increased, by being able to identify a location corresponding to the image, even in the case when the GPS service of the device that captured the photo was not available.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Publication No. 2012/0278395), in view of Chin et al. (U.S. Publication No. 2014/0012918) hereinafter Chin, in view of Mallet et al. (U.S. Publication No. 2014/0025765) hereinafter Mallet, and further in view of Ganong et al. (U.S. Publication No. 2015/0131872) hereinafter Ganong.

Garcia discloses all the limitations as set forth in the rejections of claim 13 above, but does not appear to expressly disclose a particular second user is eliminated from the tag suggestions if the location history of the particular second user does not correspond to the particular geographic location associated with the image.
Ganong discloses:
a particular second user is eliminated from the tag suggestions if the location history of the particular second user does not correspond to a geographic location associated with the image [Paragraph 0292 teaches suggested match of a person can be discarded if it is determined that the person was not in the location associated with the image at the predetermined timeframe, hence, location history of the user does not match to the location associated with the image].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to eliminate a particular user of the first set of users from the tag suggestions if the location history of the particular user does not correspond to the location associated with the image as taught by Ganong [Paragraph 0025] because the inventions are directed to enabling the identification of information and persons in social networking content; by eliminating the user from the suggestions when his location history does not match the image location, accuracy of the suggestions is increased.

Response to Arguments
	The following is in response to Applicant’s arguments filed on February 12, 2021.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169                                                                                                                                                                                                        

/JENSEN HU/Primary Examiner, Art Unit 2169